[Cite as Assn. of Cleveland Fire Fighters IAFF Local 93 v. Cleveland Dept. of Law, 2020-Ohio-4902.]




ASSOCIATION OF CLEVELAND FIRE                         Case No. 2020-00103PQ
FIGHTERS IAFF LOCAL 93
                                                      Judge Patrick M. McGrath
       Requester
                                                      JUDGMENT ENTRY
       v.

CITY OF CLEVELAND, DEPARTMENT
OF LAW

       Respondent

        {¶1} On June 11, 2020, a special master issued a report and recommendation
(R&R) in this public-records case. The special master recommends that the court find
that (1) requester's claim for production of the requested record has been rendered
moot; (2) respondent failed to provide information and opportunity for requester to
revise an allegedly ambiguous request; (3) respondent failed to provide the requested
record within a reasonable period of time; (4) requester is entitled to recover from
respondent the amount of the filing fee of twenty-five dollars and any other costs
associated with the action that were incurred by requester; and (5) court costs should
be assessed to respondent.
        {¶2} Neither party has filed timely written objections to the R&R, as permitted by
R.C. 2743.75(F)(2) and tolled by 2020 Am.Sub.H.B. No. 197.                             Pursuant to R.C.
2743.75(F)(2), if neither party timely objects to a special master’s report and
recommendation, this court is required to “promptly issue a final order adopting the
report and recommendation, unless it determines that there is an error of law or other
defect evident on the face of the report and recommendation.”
        {¶3} Upon review, the court determines that there is no error of law or other
defect evident on the face of the R&R of June 11, 2020. The court therefore adopts the
special master’s R&R, including the special master’s findings of fact, conclusions of law,
and recommendations contained in the R&R.                       Judgment is rendered in favor of
Case No. 2020-00103PQ                      -2-                                    ENTRY


requester. Requester is entitled to recover from respondent the amount of the filing fee
of twenty-five dollars and any other costs associated with the action that are incurred by
requester, but requester is not entitled to recover attorney fees.       Court costs are
assessed against respondent.      The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.




                                          PATRICK M. MCGRATH
                                          Judge

Filed August 11, 2020
Sent to S.C. Reporter 10/12/20